Citation Nr: 1209016	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  08-10 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for a lumbar spine disorder, to include lumbago and bilateral L3-L4, L4-L5, and L5-S1 facet syndrome.

3.  Entitlement to service connection for right T7-T8 intercostal neuralgia (claimed as nerve damage to the right side of the chest).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse
ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active duty from August 1979 to January 2006.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefits sought on appeal.  

In support of her claims, the Veteran testified at the RO's office in St. Petersburg, Florida (Travel Board hearing) held before the undersigned Acting Veterans Law Judge (AVLJ) in May 2011.  A transcript of the hearing is currently of record.

The RO certified this appeal to the Board in January 2011.  Subsequently, the Veteran submitted additional medical and lay evidence.  However, she waived her right to have the RO initially consider this evidence in a June 2011 statement.  38 C.F.R. §§ 20.800, 20.1304 (2011).


FINDINGS OF FACT

1.  The evidence of record does not establish the Veteran currently has a right shoulder disorder.

2.  Chronic in-service symptoms and continuous post-service symptoms relating to her lumbar spine disorder are established, and the weight of the competent evidence is at least in relative equipoise on the question of whether the currently diagnosed lumbar spine disorder is related to her active military service.
3.  Chronic in-service symptoms and continuous post-service symptoms relating to her intercostal neuralgia are established, and the weight of the competent evidence is at least in relative equipoise on the question of whether the currently diagnosed intercostal neuralgia is related to her active military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have a right shoulder disorder due to a disease or injury incurred in or aggravated by her active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  Resolving all reasonable doubt in her favor, the Veteran's lumbago and bilateral L3-L4, L4-L5, and L5-S1 facet syndrome were incurred during her active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

3.  Resolving all reasonable doubt in her favor, the Veteran's right T7-T8 intercostal neuralgia was incurred during her active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in August 2006 provided the Veteran with an explanation of the type of evidence necessary to substantiate her claims, as well as an explanation of what evidence was to be provided by her and what evidence the VA would attempt to obtain on her behalf.  The letters also provided the Veteran with information concerning the evaluations and effective dates that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  These letters were provided prior to the initial RO adjudication of her claims in March 2007.  Thus, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and all evidence necessary for equitable resolution of the issues has been secured.  Her STRs, post-service treatment records, and lay statements have been obtained and associated with the claims file.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA).  Therefore, the Board does not need to make an attempt to obtain these records.  The Veteran's Virtual VA records were also reviewed and considered in preparing this decision.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  She was afforded the opportunity for a personal hearing.  In addition, the RO arranged for a VA compensation examination in November 2006 to determine the nature and etiology of the disorders on appeal.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The report of that evaluation contains all findings needed to properly evaluate her disorders.  38 C.F.R. § 4.2.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

General Regulations and Statutes

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease that was incurred in or aggravated by a veteran's active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Stated somewhat differently, to establish entitlement to service connection, there must be: (1) a medical diagnosis of a current disorder; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and, (3) medical evidence of a nexus between an in-service injury or disease and the current disorder.  Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

Direct service connection generally requires evidence of a current disorder with a relationship or connection to an injury or disease or some other manifestation of the disorder during the active military service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disorder may be service-connected if the evidence of record reveals that the veteran currently has a disorder that was chronic during the active military service or, if not chronic, that was seen during the active military service with continuity of symptomatology demonstrated subsequent to the active military service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after the military discharge may still be service-connected if all the evidence, including relevant service records, establishes that the disorder was incurred during the active military service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the veteran.  38 U.S.C.A. § 5107(b).  

Right Shoulder Claim

As explained, the first requirement for any service connection claim is there must be competent evidence of the existence of the currently claimed disorder.  See Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection presupposes a current diagnosis of the disorder claimed, to at least confirm the veteran has it; without this minimum level of proof, there is no valid claim).  Here, the Veteran has not proven this fundamental and essential element of her claim, and, absent this proof, there is not a valid claim.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (holding that Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in a disorder); see also Chelte v. Brown, 10 Vet. App. 268 (1997) (determining that a current disorder generally means a disorder shown by competent medical evidence to exist).

Specifically, in November 2006, the Veteran was afforded a VA examination to determine whether she currently has a right shoulder disorder.  During the examination, the Veteran reported right shoulder pain.  The VA examiner conducted a physical examination of the Veteran.  Her ranges of motion of the right shoulder were normal.  The X-rays of the right shoulder were also normal.  Thus, in a February 2007 VA addendum opinion, the examiner determined that the Veteran's right shoulder was normal.  There were no objective findings to support a current diagnosis.  

The post-service treatment records in the claims file also do not show a current diagnosis related to the right shoulder.  Thus, the Veteran has not established that she currently has a right shoulder disorder.

Instead, the evidence merely notes the Veteran's complaints of right shoulder pain, with no actual underlying disability to account for her subjective complaints.  See  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.")

Without proof of a current diagnosis, the claim for a right shoulder disorder necessarily fails.  See Degmetich v. Brown, 8 Vet. App. 208 (1995), 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has a claimed disorder on the date of application, not for a past disorder).  Since filing her claim for service connection in July 2006, the treatment records do not establish that the Veteran has been treated for or diagnosed with a right shoulder disorder.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of a current disorder is satisfied when the claimant has the disorder at the time the claim for VA disability compensation is filed or during the pendency of the claim, even if the disorder resolves prior to VA's adjudication of the claim).

A right shoulder disorder is not the type of disorder that is readily amenable to mere lay diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007); see also 38 C.F.R. § 3.159(a)(1), (a)(2).  There has to be supporting medical evidence.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating that medical evidence was needed to support a claim for rheumatic heart disease).  Here, the medical evidence of record only refutes the Veteran's claim, and does not support her testimony that she currently suffers from a right shoulder disorder.

Therefore, for these reasons and bases, the preponderance of the evidence is against this claim.  There is no reasonable doubt to resolve in the Veteran's favor.  This claim must be denied.  38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lumbar Spine Claim

In regards to a current diagnosis, the Veteran was diagnosed with lumbago in August 2010 by Dr. R.M.N., the Veteran's private medical provider, and in February 2010 by the VA examiner.  The Veteran was diagnosed with bilateral L3-L4, L4-L5, and L5-S1 facet syndrome in November 2010 by Dr. A.J.S., the Veteran's private physician.  These diagnoses satisfy the first requirement of service connection.

In regards to an in-service incurrence, the Veteran's military entrance examination was devoid of documentation of any back problems.  At her May 2011 Board hearing, the Veteran testified that she did not have one specific in-service injury to her lumbar spine.  Instead, the Veteran testified that her current lumbar spine disorder was due to the totality of her military duties as a Civil Engineer.  The Veteran testified that she was responsible for putting up tents, filling damage repair, putting AM-2 matting together, digging foxholes, and carrying the war gear.  The Veteran believes that completing these duties repeatedly over a 25-year military career caused her current lumbar spine disorder.  The Veteran's DD-214 Form confirms that her Military Occupational Specialty (MOS) was Civil Engineer for a portion of her military service.  Her STRs document that in July 2002 and March 2005, the Veteran was seen for low back pain.  In March 2005, the Veteran was diagnosed with "left lower lumbar facet syndrome" by Dr. A.J.S.  The Veteran's military service ended in January 2006.  Hence, based on this evidence, the Board finds that the second requirement of service connection has been satisfied.  
Post-service, the Veteran was first treated by a medical provider for her lumbar spine disorder in May 2008, less than three years after her military discharge.  The treatment records document that since May 2008, the Veteran has been consistently treated for her lumbar spine disorder.  As further support, in June 2011, E.J.P., F.N.P., the Veteran's private medical provider, submitted a medical opinion.  E.J.P. stated that the Veteran was diagnosed and treated chronically while on active duty for chronic lumbar back pain.  E.J.P. reported that since the Veteran's retirement from the military, her lumbar spine disorder has been persistent and has required continued treatment by a healthcare provider.   

Additionally, the claims file contains credible lay evidence supporting both the in-service incurrence of her lumbar spine disorder, as well as a continuity of symptomatology since her military discharge.  The lay evidence includes the Veteran's May 2011 hearing testimony.  

The Board notes that the chronicity of in-service symptomatology may be established by lay evidence.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (finding that lay statements are competent on in-service symptoms and post-service symptoms of dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus that later formed the basis of diagnosis of Meniere's disease); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (holding sworn post-service testimony alone is sufficient to establish in-service fall and symptoms, and no specific in-service medical notation, let alone diagnosis, is required).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (finding, "although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Board finds that the Veteran is competent to report her symptoms because this requires only personal knowledge as it comes to her through her senses.  Layno, 6 Vet. App. at 470.  She has indicated that ever since her active military service, she has suffered from back pain, all associated with lumbago and bilateral L3-L4, L4-L5, and L5-S1 facet syndrome.

The Board also finds that the Veteran's statements are credible.  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza, 7 Vet. App. at 506.  Here, the Veteran's contentions regarding her lumbar spine disorder are consistent with the medical record as a whole.  Her statements are internally consistent, as the Veteran has never alleged any etiology for her current lumbar spine disorder other than the in-service incurrence of the problem.  See Rucker, 10 Vet. App. at 73 (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Throughout the appeal, the Veteran has credibly testified that her lumbar spine disorder was incurred during her active military service, and that these symptoms have continued since her military discharge.

Given the totality of the lay and medical evidence here, the Board finds that chronic in-service symptoms and continuous post-service symptoms relating to her lumbar spine disorder have been established.  Given this finding, it is not necessary to determine whether a nexus exists between the Veteran's current symptoms and her symptoms during her active military service.  The medical and lay evidence in this case is sufficient to allow the Board to make a decision.
The Board notes that it is VA's defined and consistently applied policy to administer the law under a broad interpretation consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2011).

Therefore, the Board finds that chronic in-service symptoms and continuous post-service symptoms relating to her lumbar spine have been established.  The positive evidence of record, combined with the Veteran's lay statements, persuades the Board that the Veteran's current lumbar spine disorder is related to her active military service.  Thus, resolving all reasonable doubt in her favor, her claim for service connection for a lumbar spine disorder must be granted.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Chest Claim

In regards to a current diagnosis, the Veteran was diagnosed with right T7-T8 intercostal neuralgia in November 2007 by Dr. A.J.S., her private physician.  This satisfies the first requirement for service connection.

In regards to an in-service incurrence, the Veteran's military entrance examination was devoid of documentation of any numbness around her chest area.  At her Board hearing, the Veteran testified that her current numbness of the right side of her chest began following her in-service surgery to treat her collapsed lung.  Her STRs confirm that she sought treatment for chest pain in October 1988 and October 1991.  In December 2002, the Veteran was treated for right-sided chest pain.  At the treatment visit, the Veteran reported that, while she was completing push-ups as part of her mandatory physical training (PT), she collapsed and her chest hit the ground.  The Veteran was diagnosed with pneumothorax and treated with a chest tube.  The Veteran did not require surgery.  However, in April 2003, the Veteran was diagnosed with a second pneumothorax.  This time, the Veteran received surgery to treat her condition.  An April 2003 in-service treatment record documents that the Veteran complained of right upper chest pain post-surgery.  Records dated in September and October 2003 note the Veteran's continued reports of chest wall pain.  The Veteran's complaints of numbness and pain in her chest continue to be documented in the STRs through June 2005.  In June 2005, the Veteran was diagnosed with "bilateral occipital neuralgia" by Dr. A.J.S.  The Veteran's military service ended in January 2006.  Hence, based on this evidence, the Board finds that the second requirement of service connection has been satisfied.  

Post-service, the Veteran was first treated by a medical provider for her intercostal neuralgia in July 2007, less than two years after her military discharge.  The treatment records document that since July 2007, the Veteran has been consistently treated for her intercostal neuralgia.  As further support, in June 2011, E.J.P., F.N.P., submitted a medical opinion.  E.J.P. stated that the Veteran was diagnosed and treated chronically while on active duty for nerve damage to her right chest wall.  E.J.P. reported that since the Veteran's retirement from the military, her nerve damage has been persistent and has required continued treatment by a healthcare provider.   

Additionally, the claims file contains credible lay evidence supporting both the in-service incurrence of her intercostal neuralgia, as well as a continuity of symptomatology since her military discharge.  The lay evidence includes the Veteran's May 2011 hearing testimony.  

The Board notes that the chronicity of in-service symptomatology may be established by lay evidence.  See Horowitz, 5 Vet. App. at 221-22; Savage, 10 Vet. App. at 496-97.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson, 7 Vet. App. at 39-40; Gilbert, 1 Vet. App. at 57.

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74; see Layno, 6 Vet. App. at 469; see also Cartright, 2 Vet. App. at 25.

In this case, the Board finds that the Veteran is competent to report her symptoms because this requires only personal knowledge as it comes to her through her senses.  Layno, 6 Vet. App. at 470.  She has indicated that ever since her active military service, she has suffered from numbness in her chest, all associated with intercostal neuralgia.

The Board also finds that the Veteran's statements are credible.  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza, 7 Vet. App. at 506.  Here, the Veteran's contentions regarding her intercostal neuralgia are consistent with the medical record as a whole.  Her statements are internally consistent as the Veteran has never alleged any etiology for her current intercostal neuralgia other than the in-service incurrence of the problem.  See Rucker, 10 Vet. App. at 73.  Throughout the appeal, the Veteran has credibly testified that her intercostal neuralgia was incurred during her active military service, and that these symptoms have continued since her military discharge.

Given the totality of the lay and medical evidence here, the Board finds that chronic in-service symptoms and continuous post-service symptoms relating to her intercostal neuralgia have been established.  Given this finding, it is not necessary to determine whether a nexus exists between the Veteran's current symptoms and her symptoms during her active military service.  The Veteran was afforded a VA examination, but a VA medical opinion was not obtained.  However, based on the evidence of record, the Board finds that a VA medical opinion is not required.  The medical and lay evidence in this case is sufficient to allow the Board to make a decision.

The Board notes that it is VA's defined and consistently applied policy to administer the law under a broad interpretation consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Therefore, the Board finds that chronic in-service symptoms and continuous post-service symptoms relating to her intercostal neuralgia have been established.  The positive evidence of record, combined with the Veteran's lay statements, persuades the Board that the Veteran's current intercostal neuralgia is related to her active military service.  Thus, resolving all reasonable doubt in her favor, her claim for service connection for intercostal neuralgia must be granted.  Alemany, 9 Vet. App. at 519.


ORDER

The claim for service connection for a right shoulder disorder is denied.

The claim for service connection for lumbago and bilateral L3-L4, L4-L5, and L5-S1 facet syndrome is granted subject to the laws and regulations governing the payment of VA compensation.

The claim for service connection for right T7-T8 intercostal neuralgia (claimed as nerve damage to the right side of the chest) is granted subject to the laws and regulations governing the payment of VA compensation.



____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


